Title: Resolution of the Aldermen and Common Council of the City of Washington, 18 July 1814
From: 
To: Madison, James


        
          July 18th. 1814.
        
        Resolved unanimously by the board of Aldermen and board of Common Council of the City of Washington in joint meeting met—That the Mayor of the City—Elias B. Caldwell, Daniel Carroll of Dudn. Buller Cocke, Walter Jones Jr. & Thomas Monroe, be a Committee to carry to the President of the U.S. the expression of the Citizens of this City of their unprotected & defenceless state from menaced invasion and to solicit

respectfully of the President to take such means for their early & effectual relief as in his judgement shall seem best.
        
          R. C. WeightmanPrest. of the joint meeting.
        
      